DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “second substrate 136” at [0049] of the specification as originally filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 6 and 16 recite the term "gradual change" that is a relative term which renders the claims indefinite.  The term "gradual" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, claims 6 and 16 are interpreted as reciting “change.”
Claims 9, 10, and 18 recite the term "thin film thermoplastic sheets" that is a relative term which renders the claims indefinite.  The term "thin" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  To note, claim 18 recites the term “thin film thermoplastic sheets” twice. For purposes of examination, claims 9, 10, and 18 are interpreted as reciting “film thermoplastic sheets.”
Claims 7, 8, and 17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since these claims depend from the claims rejected above and do not remedy the aforementioned deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9-12, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moorleghem (“Welding of thermoplastic to thermoset composites through a thermoplastic interlayer,” MSc. Thesis Aerospace Engineering at the Delft University of Technology, dated June 2, 2016, 67 pages.) in view of Nguyen et al. (WO 2013123023).
Regarding Claim 1, Moorleghem teaches a structure (bracket), comprising: a first substrate  (thermoplastic interlayer) interposed between a second substrate (CF thermoset) and a third substrate (carbon fibre PEEK), wherein: the first substrate has a first side and a second side, the second side opposing the first side; the second substrate has a third side, wherein the third side of the second 
Moorleghem does not teach wherein the third side of the second substrate is covalently bonded through a plurality of nitrogen atoms to the first side of the first substrate. 
Nguyen teaches a structure, comprising a first substrate (3) interposed between a second substrate (2) and a third substrate (4), wherein: the first substrate has a first side and a second side, the second side opposing the first side; the second substrate (2) has a third side; and the third substrate (4) has a fourth side, wherein the fourth side of the third substrate is connected to the second side of the first substrate (Nguyen, Fig. 2 – see configuration # 5, Par. 0025). Nguyen further teaches wherein the first substrate (nanofiber sheet) is impregnated with an adhesive composition which comprises a thermoplastic (Nguyen, Par. 012-014) and the second substrate (adhesive composition) comprises a thermoset (Nguyen, Par. 0011, 0037-0039). Nguyen further teaches wherein the first substrate is covalently bonded to the second substrate by way of a nitrogen containing functional group (Nguyen, Par. 0034 – see “amine”).

    PNG
    media_image1.png
    432
    399
    media_image1.png
    Greyscale

Nguyen, Fig. 2
Since both Moorleghem and Nguyen teach structures comprising a first substrate comprising a thermoplastic connected to a second substrate comprising a thermoset, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moorleghem with the teachings of Nguyen and cure the first substrate with an amine functional group that covalently bonds to the second substrate. This would allow for the creation of strong bonds between the first and second substrate as well as promote adhesion (Nguyen, Par. 0034).
Regarding claim 2, modified Moorleghem teaches the structure of claim 1, wherein the first substrate comprises a first thermoplastic sheet (Moorleghem, Abstract – see “thin thermoplastic film” and Pages 5 and 52 – see “interlayers”).

Regarding claim 5, modified Moorleghem teaches the structure of claim 1 where: the first substrate comprises a thermoplastic sheet (Moorleghem, Abstract – see “thin thermoplastic film” and Pages 5 and 52 – see “interlayers”); the second substrate comprises epoxy and carbon fiber (CF) (Moorleghem, Figure 4.3 and Pages 3, 5, 10, 14 – see “CFM18”); and the third substrate comprises polyether ether ketone (PEEK) and carbon fiber (CF) (Moorleghem, Figure 4.3 and pages 3, 10, 14 – see “CFPEEK”).
Regarding claim 6, modified Moorleghem teaches the structure of claim 1, wherein a PEI stiffener is co-cured to the second substrate to increase stiffness (Moorleghem, Fig. 3.19, 3.20, 3.12 and Pages 34-35). Modified Moorleghem further teaches wherein the first substrate comprises PEI (Moorleghem, Fig. 4.3 – see “CFM18PEI/PEI/CFPEEK”, Fig. 4.14, and Pages 4 and 9). Therefore, modified Moorleghem teaches wherein the first substrate has a change in stiffness from the second side to the first side.
Regarding claim 9, modified Moorleghem teaches the structure of claim 6, wherein the first substrate comprises a plurality of film thermoplastic sheets (Moorleghem, Fig. 4.3 – see “CFM18PEI/PEI/CFPEEK”, Fig. 4.14 – see “M18/PEI/PEI/PEEK”, Abstract – see “thin thermoplastic film” and Pages 5 and 52 – see “interlayers”). Specifically, the thermoplastic sheets are referenced as the two PEI sheets in figure 4.3 (Moorleghem, Fig. 4.3 – see “CFM18PEI/PEI/CFPEEK”) and in figure 4.14 (Moorleghem, Fig 4.14 – see “M18/PEI/PEI/PEEK”).
Regarding claim 10, modified Moorleghem teaches the structure of claim 9, wherein: the plurality of film thermoplastic sheets comprises at least a first sheet and a second sheet (Moorleghem, Fig. 4.3 – see “CFM18PEI/PEI/CFPEEK”, Fig. 4.14 – see “M18/PEI/PEI/PEEK”, Abstract – see “thin 
Regarding claim 11, Moorleghem teaches a structure, comprising: a three-dimensional part for an aircraft (bracket), the three-dimensional part comprising: a first substrate  (thermoplastic interlayer) interposed between a second substrate (CF thermoset) and a third substrate (carbon fibre PEEK), wherein: the first substrate has a first side and a second side, the second side opposing the first side; the second substrate has a third side, wherein the third side of the second substrate is connected to the first side of the first substrate; and the third substrate has a fourth side, wherein the fourth side of the third substrate is connected to the second side of the first substrate (Pages 3, 9-10, and 51).
Moorleghem does not teach wherein the third side of the second substrate is covalently bonded through a plurality of nitrogen atoms to the first side of the first substrate. 
Nguyen teaches a structure, comprising a first substrate (3) interposed between a second substrate (2) and a third substrate (4), wherein: the first substrate has a first side and a second side, the second side opposing the first side; the second substrate (2) has a third side; and the third substrate (4) has a fourth side, wherein the fourth side of the third substrate is connected to the second side of the 
Since both Moorleghem and Nguyen teach structures comprising a first substrate comprising a thermoplastic connected to a second substrate comprising a thermoset, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Moorleghem with the teachings of Nguyen and cure the first substrate with an amine functional group that covalently bonds to the second substrate. This would allow for the creation of strong bonds between the first and second substrate as well as promote adhesion (Nguyen, Par. 0034).
Regarding claim 12, modified Moorleghem teaches the structure of claim 11, wherein: the first substrate comprises a thermoplastic sheet (Moorleghem, Abstract – see “thin thermoplastic film” and Pages 5 and 52 – see “interlayers”); and the second substrate comprises an epoxy material (Moorleghem, Figure 4.3 and Pages 5, 14 – see “M18” and “CFM18”).
Regarding claim 14, modified Moorleghem teaches the structure of claim 12, wherein: the first substrate comprises a thermoplastic sheet (Moorleghem, Abstract – see “thin thermoplastic film” and Pages 5 and 52 – see “interlayers”); the second substrate comprises an epoxy material (Moorleghem, Figure 4.3 and Pages 5, 14 – see “M18” and “CFM18”); and the third substrate comprises polyether ether ketone (PEEK) (Moorleghem, Figure 4.3 and pages 3, 10, 14 – see “CFPEEK”).
Regarding claim 15, modified Moorleghem teaches the structure of claim 14, wherein the third substrate further comprises carbon fiber (CF) (Moorleghem, Figure 4.3 and pages 3, 10, 14 – see “CFPEEK”).

Regarding claim 18, modified Moorleghem teaches the structure of claim 17, wherein: the first substrate comprises a plurality of film thermoplastic sheets (Moorleghem, Fig. 4.3 – see “CFM18PEI/PEI/CFPEEK”, Fig. 4.14 – see “M18/PEI/PEI/PEEK”, Abstract – see “thin thermoplastic film” and Pages 5 and 52 – see “interlayers”); the plurality of film thermoplastic sheets comprises at least a first sheet and a second sheet (Moorleghem, Fig. 4.3 – see “CFM18PEI/PEI/CFPEEK”, Fig. 4.14 – see “M18/PEI/PEI/PEEK”, Abstract – see “thin thermoplastic film” and Pages 5 and 52 – see “interlayers”). Specifically, the thermoplastic sheets are referenced as the two PEI sheets in figure 4.3 (Moorleghem, Fig. 4.3 – see “CFM18PEI/PEI/CFPEEK”) and in figure 4.14 (Moorleghem, Fig 4.14 – see “M18/PEI/PEI/PEEK”). Modified Moorleghem further teaches wherein a PEI stiffener is co-cured to the second sheet to increase stiffness (Moorleghem, Fig. 3.19, 3.20, 3.12 and Pages 34-35). Modified Moorleghem further teaches wherein the first sheet comprises PEI (Moorleghem, Fig. 4.3 – see “CFM18PEI/PEI/CFPEEK”, Fig. 4.14, and Pages 4 and 9). In view of the foregoing, modified Moorleghem teaches wherein the first film thermoplastic sheet is a co-cured PEI stiffener, and the second film thermoplastic sheet is a neat PEI resin layer (Moorleghem, Fig. 3.19, 3.20, 3.12, 4.3 – see “CFM18PEI/PEI/CFPEEK”, Fig. 4.14, and Pages 4, 9, and 34-35). Therefore, one of ordinary skill in the art would readily understand that the first film thermoplastic sheet has a greater stiffness than the second film thermoplastic sheet.
.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moorleghem (“Welding of thermoplastic to thermoset composites through a thermoplastic interlayer,” MSc. Thesis Aerospace Engineering at the Delft University of Technology, dated June 2, 2016, 67 pages.) and Nguyen et al. (WO 2013123023) as applied to claims 1, 11, and 12 above, and further in view of Collette et al. (US 20190152200 A1).
Regarding claim 4, modified Moorleghem teaches all of the elements of the claimed invention as stated above for claim 1. Modified Moorleghem further teaches wherein the first substrate is a thermoplastic (thermoplastic interlayer) (Moorleghem, Abstract – see “thin thermoplastic film” and Pages 5 and 52 – see “interlayers”), and the third substrate is a thermoplastic (PEEK) (Moorleghem, Figure 4.3 and pages 3, 10, 14 – see “CFPEEK”). Modified Moorleghem does not teach wherein an interpenetrated network of polymer chains is disposed between the third substrate and the first substrate.
Collette teaches a first thermoplastic bonded to a second thermoplastic by an interpenetrating polymer network (IPN) layer (Collette, Fig. 1, Abstract, and Par. 0007, 0023, and 0051). Collette therefore teaches that it is well known in the art to adhere two thermoplastics together by an interpenetrating polymer network. 
Since both modified Moorleghem and Collette teach a first thermoplastic bonded to a second thermoplastic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Collette to modify modified Moorleghem and dispose an interpenetrated network of polymer chains (IPN) between the third thermoplastic substrate and the first thermoplastic substrate. This would allow for the multilayer film to achieve 
Regarding claim 13, modified Moorleghem teaches all of the elements of the claimed invention as stated above for claim 12. Modified Moorleghem further teaches wherein the first substrate is a thermoplastic (thermoplastic interlayer) (Moorleghem, Abstract – see “thin thermoplastic film” and Pages 5 and 52 – see “interlayers”), and the third substrate is a thermoplastic (PEEK) (Moorleghem, Figure 4.3 and pages 3, 10, 14 – see “CFPEEK”). Modified Moorleghem does not teach wherein an interpenetrated network of polymer chains is disposed between the third substrate and the first substrate.
Collette teaches a first thermoplastic bonded to a second thermoplastic by an interpenetrating polymer network (IPN) layer (Collette, Fig. 1, Abstract, and Par. 0007, 0023, and 0051). Collette therefore teaches that it is well known in the art to adhere two thermoplastics together by an interpenetrating polymer network. 
Since both modified Moorleghem and Collette teach a first thermoplastic bonded to a second thermoplastic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Collette to modify modified Moorleghem and dispose an interpenetrated network of polymer chains (IPN) between the third thermoplastic substrate and the first thermoplastic substrate. This would allow for the multilayer film to achieve protective properties, such as stain and scratch resistance as well as achieve high gloss (Collette, Par. 0002, 0006-0007, and 0017).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moorleghem (“Welding of thermoplastic to thermoset composites through a thermoplastic interlayer,” MSc. Thesis Aerospace Engineering at the Delft University of Technology, dated June 2, 2016, 67 pages.) and Nguyen (WO 2013123023) as applied to claims 1, 6, 11, 12, 14, and 16 above, and further in view of Farhang (Farhang, Leyla, Void Evolution during processing of Out-of-Autoclave Prepreg Laminates, October, 2014, University of British Columbia, Pages ii - 195).
Regarding claim 7, modified Moorleghem teaches all the elements of the claimed invention as stated above for claims 1 and 6. Modified Moorleghem does not teach wherein the first substrate includes a concentration of void regions that increases from the first side to the second side.
Farhang teaches a thermoplastic prepreg (Farhang, Pages xxiv, 2, 4) wherein the prepreg has a void concentration gradient (Farhang, Pages 71-72, and Fig. 5-8) wherein the void concentration decreases the flexibility (flexural strength), and therefore increases stiffness, as void concentration (porosity) increases (Farhang, Page 11). 
Since both modified Moorleghem and Farhang teach a thermoplastic material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Farhang to modify modified Moorleghem and include a concentration of void regions in the first substrate that increases from the first side to the second side. This would decrease the flexibility (flexural strength), and therefore increase stiffness, at the first side of the first substrate (Farhang, Page 11), and therefore, would aid in the bonding of the first and second substrates (Moorleghem, Fig. 3.19, 3.20, 3.12 and Pages 34-35; and Nguyen, Par. 0045).
Regarding claim 17, modified Moorleghem teaches all the elements of the claimed invention as stated above for claims 11 and 16. Modified Moorleghem does not teach wherein the first substrate includes a concentration of void regions that increases from the first side to the second side, or wherein the first substrate includes a concentration of rubber particles that increases from the first side to the second side.
Farhang teaches a thermoplastic prepreg (Farhang, Pages xxiv, 2, 4) wherein the prepreg has a void concentration gradient (Farhang, Pages 71-72, and Fig. 5-8) wherein the void concentration 
Since both modified Moorleghem and Farhang teach a thermoplastic material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Farhang to modify modified Moorleghem and include a concentration of void regions in the first substrate that increases from the first side to the second side. This would decrease the flexibility (flexural strength), and therefore increase stiffness, at the first side of the first substrate (Farhang, Page 11), and therefore, would aid in the bonding of the first and second substrates (Moorleghem, Fig. 3.19, 3.20, 3.12 and Pages 34-35; and Nguyen, Par. 0045).
12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moorleghem (“Welding of thermoplastic to thermoset composites through a thermoplastic interlayer,” MSc. Thesis Aerospace Engineering at the Delft University of Technology, dated June 2, 2016, 67 pages.) in view of Nguyen et al. (WO 2013123023) as applied to claims 1 and 6 above, and further in view of Nishimura (JP 2015150885 A, herein English machine translation used for all citations).
	Regarding claim 8, modified Moorleghem teaches all the elements of the claimed invention as stated above for claims 1 and 6. Modified Moorleghem does not teach wherein the first substrate includes a concentration of rubber particles that increases from the first side to the second side.
	Nishimura teaches a resin composition comprising a thermoplastic resin and rubber particles (Nishimura, Par. 0013) wherein the resin composition has a concentration gradient of the resin composition to inorganic filler (Nishimura, Par. 0013, 0071-0073), and therefore, has a concentration gradient of rubber particles.
	Since both modified Moorleghem and Nishimura teach a thermoplastic composition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Nishimura to modify modified Moorleghem and include a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/               Examiner, Art Unit 1782                                                                                                                                                                                         

/Eli D. Strah/               Primary Examiner, Art Unit 1782